Dinkelson J.
This action is brought-under the Horkingraens Compensation Aot of 1914 - 16, by the father, of. John Roehrig, who alleges that his son Edward J.' Roehrig, a young man of twenty-five years of age single and employed, by the John H. Hurphy Iron Vtorks of this City as Boiler Uekei and Helper, v;..s so employed in the month of August 1918; thal on the 34th. of August of the same year, between the hours of: four and five o'clock in the afternoon whilst his son. in due course of hie employment was helping in revétlng a Crystalizer Tank whioh was being constructed by the ITurphy Iron '.'.'erke v.’as touched by an electric wire which waa used at the time to furnish electric light and power to the workmen inside of said Crystalizer to -whom he waa * helper,, and he as the wire touched him was shocked, eleotriouted. and killed ’ey the powerful and deadly electrical current with which the said wire was charged at the time; that he is a -widower, old and infirm, and was entirely and absolu-tely dependent upon his said 30n for his daily wants and necessities of life; that at the dajie of the accident which. • caused the death of his said son, he waa poor and without. *414means, and under ths previsions of the línployers liability Aot of this State he is entitled to receive -s co:.tar.s-'.tion twenty-five per cent of the wages earned and paid to his deceased son by his employer at the date of the accident upon which day he was hilled; said payments to be weeicly from August 34th, 1918, and to continue from week to reek for three hundred weeks. Further alejes, that as his son at the date of his death and prior thereto was earning nineteen dollars per week as wages which -,vc.s ¿,,-id to him by his employer that plaintiff is entitled to receive il5.33. per week, as a compensation due him from August 34th. 1818, for three hundred woek3 and there is past, due him from that date to November 1918 the sum of ÍÍ46.98.
The petition goes on further to state, that the "uryland Casualty Company of Baltimore, the defendant, issued ijs policy of insurance to the said John Kurphy Iron ’forks, the employdr of the deceased son of plaintiff, by wrhich the insurer agrees and binds kixsslf itself to promptly pay compensation to the person who may be entitled thereto, and'plaintiff has a right of action against the said insurer to enforas payment to him of the ■ compensation past due him and to become due to him as above set forth. That hu.vinw failed to agree upon his claim for the payment of the compensation which is due as a dependant upon his deceased son, hence he pracys for Judgment for the amount of his demands.
The Surety Combary ad. .its there is r.o cyues-tion of 1..'.' involved in t'is ease; that it is simply a suit for oom^snuátion v.t ■irr its acts as herein cited; that the aot provides for injuries resulting ir. disability or death; that it does not dispute the status of the plaintiff nor the amount recoverable if t.:e evidence Jus-tifies a Jud_„.ont.
*415As ib all such cases witnesses in their testimony differ and draw their own conclusions e,3 to the .result of accident or death as the case may ar.d this case presents the same difficulties on ciuestions of fact as possibly nine tenths of similiar cases.
The father testifies, substantially , the death of his son, his employment with the Hurphy Iron Work, that he was living with the fathers family and had been all the time during his entire life up to the time of his death which occurred as stated in the petition; that he was a healthy robust man, hard worker and the 30le and only support of his father and far.ily, that his mother tras dead and two younger brothers living, never had been sick, '.ras a big, strong healthy boy, he loaded irons and there was no better boy and he could throw anything.
The next witness was J. T. Henderson, who at the date this boy died was at work in the "urphy Iron works, that this young man was sent to him by the foreman to assist him in driving rivets or. the angle iron on the back of the' Crystalizer- 7/S rivets, the foreman was a ”r. Tl-.itaker, and he was instructed tc be sure to get the rivets up at the head, he so instructed tht deceased, the heads had to be reamed and on account of breaming the ho {L hole ir made holes? a little kind of oblong and one side of the rivet did’nt come up so he instructed the boy twice about that. At this tiiie he was sitting, or. the inside. There had been a boiler maker just ahead of him caulking and he had a light in there. This light fell down and he had a wire wrapped around there with a globe,just above the globe the wire was wrapped ar.i the insulators were up, he had this hanging up in there, it dropped down and •the glob'e bursted. He was on a board and triere was a hole *416in there, a RÍ3 man hols.that you go ia» the hoard was kept from slipping down, that is all I could do to hold one of these big guns and I was holding the gun , the rivet was not up and there waa the 7/8 rivet in the rear end of the Crys'telizer, and so when he (the" witness) looked up he saw the deceased and he looked up at him, and I laid my gun right in my lap. X was sitting right on the hoard, had my feet under me on this hoard to keep from slipping down, so I looked up and the deoeaaed had run his arm through the hile and signalled me to, stop, * and then I noticed as his arm struck the Crystalizer he fell hack. At the time of this happening his face was as clear as any that I ever saw in a man; he looked at me as if to say stop and wait a till I can drive the rivet and then fell hack dead. He goes on to illustrate his state of feelings at the time that thi3 occurred and amongst other things says; " the deoeased must have gotten a shook ", just as the witness did. He ran around to see just what ccourred and he found that the deoeased was standing in a hole of water; several of the men helped the witness to pick up the deoeased. He then related what occurred at the time, amongst other things, that they had gotten water, poured it on the deoeased and tried to make him drink 3ome, hut he was ¿one and they carried him into the office of the company. He could not drink the water and his attitude and his entire appear-ance was that of a corpse which he wa3. He describes the hoy in this manner; " He was a healthy guey,.stout hoy; me and him was just talking, I talked to him two or three time3, he was as healthy as I ever saw anybody-* It seemed to me like there was nothing seemed to he the trouble with him one ?;ay or t •ther.” He had been working with this witness for i. two hours, he had not *417^Complained of being sick; lie had- spoken to the deceased three or four minutes before this aooident occurred. The Crystelizer was about twelve feet long, and he gave him the instructions as heretofore stated. He was of a cheerful disposition, laughing1 and joking and everything as nice as could be.
The cross examination of this witness did not in any way, in our opinion, change any of the material statements made on the direct examination.
The next witness was a man by the name of F. E. Swan. He testified, that hé was present and working at the Murphy Iron tforks on the 24th. of August 1918, when Edwaad Roehrig was killed1. He was on one side of the shop and the deceased was on the other side; that he saw when they were bringing him across the shop; he was a big healthy loot-ing boy, very strong, he was as strong as any boy I ever saw of his age and size; he seemed to be in perfect health. He goes on in answer to questions, as follows
Ci- Dp you know anything about the electricity on that day; the condition of the electric wires around the Crystelizer ? A- No, Sir; not around the Crystelizer, but I did get a shook that morning pioking up the generator. I had to move the generator where ever I went, and I had to take that to a crane from one plaoe to another to weld, and that morning and several other tcEa?n/' k®1^1 a shock in pioking up on the chain. The aksin would get to a certain place and the pully in it would shock me.
Q- Was it commonly known in the shop that the insula-tion was dead and that there Would be a great many crane/ pieces of machinery as well as your charged with electricity? -A~ Tes, Sir.
Q- Do you know of any accident that occurred on the *418Crystalizer on the Friday of the accident. Do you know Ed-ward Roehrig? -A- Yea, Sir.
Q- Did you see Roehrig after they carried him in to the office? -A- I don't remember v/hsther I saw him after they carried him in thete. I was talking to him but don't remember anything he told me. - He never spoke to the boy after he got the shook.
Q- Did the deoeased ever regain consciousness? -A- Hot'to my knowledge,
William Schaeffer testified; that he was working at the Murphy Iron Works on August 34th., 1818. His busin -ess was that of helper.,
Q- Will you tell us what,happened aa briefly as you oan?
-A- 1 was -bucking up stave bolts or holding on them. This man the deoeased was holding on rivets on the end of the Crystalizer. I got a shock and it knocked the bar out of my hand and X kind of staggered back and ran around to tell the men in the tank that.it was oharged and when I got out I looked back and X saw the deoeased falling and we ran and picked him up and put him in some- iron. I went, and tried to give him sons water, he could'nt drink. The boss said, Whats the matter? and Ianswered, I don't know. We then brought, him into the office. I don't know.whether he was living or' dead. I had him by the head, laiij. him down, walked out, he did'nt seem to move,.but I don't know whether he was dead or not. I never went back to the office again. •
.The cross examination did not, in our opinion. in any manner weaken the main statements of this witness,,
The oontention of the defendant as stated' at the outset was, that plaintiff had not made his.oase certain, and it was not the duty of the defendant to call *419witnesses or' 'td ctovpújjHfry. because no case having teen ’\ '* *\ t*' mads^cut-. there .waonriothins, for the defendant to answer. Re are of the opinion thivt the Judge a <juo properly ruled out the Certificate cf the Coroner which v/us only produced as rera ipsaa. . There -./-s no inquest and nothing else developed save -nd eaoept what has been set fotth hers.The Rorkmens Compensation acts covers this case.
It has often been held: " 'There a case hint's on the credibility of witnesses the findin_s of the trial judge or. this quoction will not be disturbed."
The Judge a quo, i*ble, inteligente learned in the lav/, long on the bench saw and hoard the witnesses. Re ■.;«3 of the opinion that plaintiff.had fully made out his case and v;e concur in that opinon.
For the reasons assigned in this opinion the the judgment of the lower ce~rt is afflmed.
Judgment Affirmed